Exhibit 10.3

Execution Version

August 21, 2015

Advanced Drainage Systems, Inc.

4640 Trueman Blvd.

Hilliard, OH 43026

 

  Re: Amendment No. 8 and Limited Waiver to Amended and Restated Private Shelf
Agreement

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Private Shelf Agreement,
dated as of September 24, 2010, as amended by that certain Amendment No. 1 to
Amended and Restated Private Shelf Agreement dated December 12, 2011, Limited
Waiver and Amendment No. 2 to Amended and Restated Private Shelf Agreement dated
March 9, 2012, Amendment No. 3 to Amended and Restated Private Shelf Agreement
dated March 30, 2012, Amendment No. 4 to Amended and Restated Private Shelf
Agreement dated April 26, 2013, Amendment No. 5 to Amended and Restated Private
Shelf Agreement dated June 12, 2013, including the Supplement thereto dated
June 24, 2013, Amendment No. 6 to Amended and Restated Private Shelf Agreement
dated September 23, 2013 and Amendment No. 7 to Amended and Restated Private
Shelf Agreement dated December 31, 2013 (as so amended, the “Note Agreement”),
between Advanced Drainage Systems, Inc., a Delaware corporation (the “Company”),
on one hand, and Prudential Investment Management, Inc. (“Prudential”) and each
other Prudential Affiliate as therein defined which becomes bound by certain
provisions thereof as therein provided, on the other hand. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Note Agreement.

The Company has requested that Prudential and the holders of the Notes agree to
the amendments and limited waiver to the Note Agreement as more particularly
described below. Prudential and the holders of the Notes executing this letter
are willing to agree to such requests on the terms and conditions set forth
herein.

Accordingly, and in accordance with the provisions of paragraph 11C of the Note
Agreement, the parties hereto agree as follows:

SECTION 1. Amendments. From and after the Effective Date (as defined in
Section 4 hereof), the parties hereto agree that the Note Agreement is amended
as follows:

1.1. Paragraph 10B of the Note Agreement is hereby amended by inserting or
amending and restating, as the case may be, the following definitions:

“Aircraft Leases” shall mean those equipment leases entered into by the
Transaction Parties with respect to corporate aircraft previously characterized
as operating leases on the Transaction Parties’ financial statements and which
will be characterized as capital leases for purposes of the Company’s March 31,
2015 financial statements and subsequent financial statements.



--------------------------------------------------------------------------------

“Collateral” shall mean the collateral in which a Lien is granted to the
Collateral Agent under any of the (i) Security Agreement or (ii) Pledge
Agreement, which shall in any event not include: (w) equity interests in
Domestic Subsidiaries which are Foreign Holding Companies, (x) any assets not
located in the United States (other than assets which Liens against can be
perfected against by the filing of a UCC financing statement), (y) any assets
owned by a Foreign Subsidiary, and (z) any right, title and interest of any
Transaction Parties or Subsidiaries of the Transaction Parties in any fee or
leasehold interest in real property.

“Fixed Charge Coverage Ratio” shall mean for any period of determination, the
ratio of (a) Consolidated EBITDAE for such period of determination, minus the
amount of payments in cash made during such period of determination with respect
to Non-Financed Capital Expenditures, minus cash income taxes paid during such
period of determination, to (b) Fixed Charges for such period of determination.
For the avoidance of doubt, any make-whole payment or yield maintenance payment
required in connection with the prepayment of the Notes or any other
Indebtedness after the initial Closing Day shall be included in the denominator
of the foregoing ratio as a component of cash interest expense.

“Fixed Charges” shall mean for any period of determination the sum of (i) cash
interest expense, plus (ii) scheduled principal payments on Indebtedness, plus
(iii) such portion of Capital Distributions pursuant to the ESOP exceeding
$10,000,000 during any fiscal year (excluding the Capital Distributions with
respect to the ESOP Dividends on Unallocated Shares), in each case of the
Company and its Subsidiaries for such period determined and consolidated in
accordance with GAAP. In connection with the Transaction Parties’ financial
statements characterizing the Fleet Leases and Aircraft Leases as capital
leases, for purposes of this Agreement, the calculation of Fixed Charges
resulting from such characterization shall only apply to the Fixed Charge
Coverage Ratio as calculated at the end of the fiscal year ended March 31, 2015
and at the end of each fiscal quarter thereafter.

“Fleet Leases” shall mean each of the equipment leases entered into by
Transaction Parties with respect to leased trucks, trailers, cars, forklifts,
and other rolling stock previously characterized as operating leases on the
Transaction Parties’ financial statements and which will be characterized as
capital leases for purposes of the Company’s March 31, 2015 financial statements
and subsequent financial statements.

“Indebtedness” shall mean, as to any Person at any time, without duplication,
any and all indebtedness, obligations or liabilities (whether matured or
unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, or joint or several) of such Person for or in respect of:
(i) borrowed money, (ii) amounts raised under or liabilities in respect of any
note purchase or acceptance credit facility, (iii) reimbursement obligations
(contingent or otherwise) under any letter of credit agreement, (iv) obligations
under any currency swap agreement, interest rate swap, cap, collar or floor
agreement or

 

- 2 -



--------------------------------------------------------------------------------

other interest rate management device, (v) any other transaction (including
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not
including, for purposes of this definition, trade payables and accrued expenses
incurred in the ordinary course of business which are not represented by a
promissory note or other evidence of indebtedness), or (vi) any Guaranty of
Indebtedness for borrowed money.

“Leverage Ratio” shall mean ratio of consolidated total Indebtedness of the
Company and its Subsidiaries (excluding (i) any Indebtedness arising from
reimbursement obligations (contingent or otherwise) under standby letters of
credit in an aggregate amount not exceeding $10,000,000 and (ii) obligations
with respect to interest rate swaps, fuel hedges and other commodity hedging
arrangements and related marked-to-market liabilities, but including termination
obligations arising by reason of the termination or close out of such interest
rate swaps, fuel hedges and other commodity hedge arrangements the value of
which being determined as of such time of such termination or close out in
accordance with the terms of such agreements) to Consolidated EBITDAE,
calculated as of the end of each fiscal quarter for the four fiscal quarters
then ended. In connection with the Transaction Parties’ financial statements
characterizing the Fleet Leases and Aircraft Leases as capital leases, for
purposes of this Agreement the calculation of the Leverage Ratio resulting from
such characterization shall only apply to the Leverage Ratio as calculated at
the fiscal year ended March 31, 2015 and at the end of each fiscal quarter
thereafter. For the purposes of paragraph 5M of the Note Agreement only, the
Leverage Ratio for the fiscal quarters ended on or before June 30, 2015 (but not
any fiscal period ending thereafter) shall be calculated by characterizing the
Fleet Leases and the Aircraft Leases as operating leases provided that such
characterization shall only apply to the fiscal quarters ended on March 31, 2015
and June 30, 2015 if the holders of the Notes receive an Officer’s Certificate
no later than September 28, 2015 demonstrating (with computations in reasonable
detail) that such Leverage Ratios did not exceed 3.00 to 1.00.

“Non-Financed Capital Expenditures” shall mean Capital Expenditures which are
purchased by the Company and its Subsidiaries with available cash and which are
not paid for or financed through capital leases, purchase money financing,
installment purchase financing or with the proceeds of the Revolving Credit
Loans (as defined in the Credit Agreement).

1.2. Clause (viii) of the definition of “Permitted Liens” in Paragraph 10B of
the Note Agreement is hereby amended to delete the reference to “$50,000,000”
contained therein and insert “$100,000,000” in lieu thereof,

1.3. Paragraph 10C of the Note Agreement is hereby amended and restated in its
entirety to read as follows:

“10C. Accounting and Legal Principles, Terms and Determinations. All references
in this Agreement to “generally accepted accounting principles” or “GAAP” shall
be deemed to refer to generally accepted accounting principles in effect in the

 

- 3 -



--------------------------------------------------------------------------------

United States at the time of application thereof. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all unaudited consolidated financial statements and certificates and reports as
to financial matters required to be furnished hereunder shall be prepared, in
accordance with generally accepted accounting principles applied on a basis
consistent with the most recent audited consolidated financial statements of the
Company and its Subsidiaries delivered pursuant to clause (ii) of paragraph 5A
or, if no such statements have been so delivered, the most recent audited
financial statements referred to in clause (i) of paragraph 8B. In the event of
any change after the date hereof in GAAP, and if such change would affect the
computation of any of the financial covenants set forth in paragraph 6A or would
affect the Company or its Subsidiaries’ compliance with the negative covenant
set forth in paragraph 6C, then the parties hereto agree to endeavor, in good
faith, to agree upon an amendment to this Agreement that would adjust such
financial covenants or other negative covenant in a manner that would preserve
the original intent thereof, but would allow compliance therewith to be
determined in accordance with the Company’s financial statements at that time,
provided that, until so amended such financial covenants shall continue to be
computed in accordance with GAAP prior to such change therein Any reference
herein to any specific citation, section or form of law, statute, rule or
regulation shall refer to such new, replacement or analogous citation, section
or form should such citation, section or form be modified, amended or replaced.
Notwithstanding the foregoing or any other provision of this Agreement providing
for any amount to be determined in accordance with generally accepted accounting
principles, for all purposes of this Agreement the outstanding principal amount
of any Indebtedness shall be equal to the actual outstanding principal amount
thereof irrespective of the amount that might otherwise be accounted for under
generally accepted accounting principles as the amount of the liability of the
Company or any Subsidiary with respect thereto, and any determination of the net
income (or net loss), equity or assets of the Company shall not take into
account any effect of marking any such outstanding Indebtedness of the Company
or any Subsidiary to market value.”

SECTION 2. Limited Waiver. Effective on the Effective Date, Prudential and the
holders of the Notes party hereto hereby waive any Default or Event of Default
that may exist as a result of: (i) the financial statements of the Company and
its Subsidiaries and related Officer’s Certificates delivered to each
Significant Holder pursuant to paragraphs 5A(i) and 5A(ii) of the Note Agreement
and the penultimate sentence of paragraph 5A of the Note Agreement for all
periods prior to the fiscal year ending March 31, 2015 not having been prepared
in accordance with GAAP on account of the Fleet Leases and Aircraft Leases
having previously been characterized as operating leases rather than capital
leases, (ii) any violation of the negative covenant set forth in paragraph 6B of
the Note Agreement resulting from treating Fleet Leases and Aircraft Leases as
capital leases rather than capital leases for any period prior to the fiscal
year ending March 31, 2015, (iii) the financial statements of the Company and
its Subsidiaries delivered to each Purchaser of any Note pursuant to paragraph
8B of the Note Agreement for all periods prior to the fiscal year ending
March 31, 2015 not having been prepared in accordance with GAAP on account of
the Fleet Leases and Aircraft Leases having previously been characterized as
operating leases rather than capital leases, (iv) any violation of the Note
Agreement or any other Transaction Document resulting from the Transaction
Parties’ prior

 

- 4 -



--------------------------------------------------------------------------------

delivery of Officer’s Certificates or other reports to the holders of the Notes
which treated the Fleet Leases and Aircraft Leases as operating leases rather
than capital leases, and (v) the occurrence of a “Liquidity Event” (as defined
in the Intercreditor Agreement) due solely to the Fleet Leases and Aircraft
Leases having previously been characterized as operating leases rather than
capital leases. The foregoing waiver shall be limited precisely as written and
shall relate solely to the Note Agreement in the manner and to the extent
described herein, and nothing in this letter shall be deemed to (a) constitute a
consent to or waiver of any Defaults or Events of Defaults existing under the
Note Agreement or the other Transaction Documents (other than in the manner and
to the extent described in the foregoing limited waiver), or (b) prejudice any
right or remedy that Prudential or any holder of any Note may now have (after
giving effect to the foregoing limited waiver) or may have in the future under
or in connection with the Note Agreement or any other Transaction Document.

SECTION 3. Representations and Warranties. The Company represents and warrants
to Prudential and each holder of a Note that (i) the execution and delivery of
this letter agreement has been duly authorized by all necessary corporate action
on behalf of the Company and each Guarantor, (ii) this letter agreement has been
executed and delivered by a duly authorized officer of the Company and each
Guarantor, (iii) the Company and each Guarantor has obtained all authorizations,
consents, and approval necessary for the execution, delivery and performance of
this letter agreement and such authorizations, consents and approval are in full
force and effect, (iv) since March 31, 2015, no Material Adverse Effect shall
have occurred with respect to the Company or any of the Guarantors and (v) after
giving effect hereto (a) each representation and warranty set forth in paragraph
8 of the Note Agreement is true and correct as of the date of the execution and
delivery of this letter by the Company with the same effect as if made on such
date (except to the extent that such representations and warranties expressly
refer to an earlier date, in which case they were true and correct as of such
earlier date and except that the representation and warranty set forth in:
(1) paragraph 8D shall be interpreted to be addressing only the Company and its
Material Subsidiaries, (2) paragraph 8F shall be interpreted to be addressing
only the Company and its Material Subsidiaries and (3) paragraph 8Q shall be
interpreted to be addressing only the Company and the Guarantors), (b) no Event
of Default or Default exists and (c) neither the Company nor any Subsidiary has
paid or agreed to pay, and the Company and its Subsidiaries will not pay or
agree to pay, any other fees or other consideration to the Bank Agent, any Bank
or any lender under the Mexicana Credit Agreement (other than the legal fees
paid to counsel for the Banks, Bank Agent and such lenders) for or with respect
to the amendments or waivers to the Credit Agreement or the Mexicana Credit
Agreement referred to in Section 4.2 below.

SECTION 4. Conditions Precedent. The amendments in Section 1 and the limited
waiver in Section 2 of this letter agreement shall become effective on the date
(the “Effective Date”) that each of the following conditions has been satisfied:

4.1. Documents. Prudential and each holder of a Note shall have received
counterparts of this letter agreement executed by Prudential, the Required
Holder(s), the Company and each Guarantor.

4.2. Credit Agreement and Mexicana Credit Agreement. Prudential and each holder
of a Note shall have received an executed copy of an amendment and waiver to
each of (a) the

 

- 5 -



--------------------------------------------------------------------------------

Credit Agreement and (b) the Mexicana Credit Agreement, each in form and
substance consistent with the terms set forth herein and satisfactory to
Prudential and the Required Holder(s).

4.3 Representations. All statements set forth in Section 3 shall be true and
correct as of the Effective Date, except to the extent that any such statement
expressly relates to an earlier date (in which case such statement was true and
correct on and as of such earlier date).

4.4. Proceedings. All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated by this letter agreement shall be
satisfactory to Prudential and each holder of a Note and its counsel, and
Prudential and each holder of a Note shall have received all such counterpart
originals or certified or other copies of such documents as they may reasonably
request.

SECTION 5. Reference to and Effect on Note Agreement; Ratification of Note
Agreement. Upon the effectiveness of the amendments and limited waiver to the
Note Agreement made in this letter agreement, each reference to the Note
Agreement in any other document, instrument or agreement shall mean and be a
reference to the Note Agreement as modified by this letter. Except as
specifically set forth in Sections 1 and 2 hereof, the Note Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects. Except as specifically stated in this letter, the execution, delivery
and effectiveness of this letter shall not (a) amend the Note Agreement or any
Note, (b) operate as a waiver of any right, power or remedy of any holder of a
Note, or (c) constitute a waiver of, or consent to any departure from, any
provision of the Note Agreement or Note at any time. Nothing contained in this
letter agreement shall be construed as a course of dealing or other implication
that Prudential and any holder of a Note has agreed to or is prepared to grant
any consents or agree to any amendments to the Note Agreement or any Note in the
future, whether or not under similar circumstances.

SECTION 6. Expenses. The Company hereby confirms its obligations under the Note
Agreement, whether or not the transactions hereby contemplated are consummated,
to pay, promptly after request by Prudential or any holder of a Note, all
reasonable out-of-pocket costs and expenses, including attorneys’ fees and
expenses, incurred by Prudential or such holder of a Note in connection with
this letter agreement or the transactions contemplated hereby, in enforcing any
rights under this letter agreement, or in responding to any subpoena or other
legal process or informal investigative demand issued in connection with this
letter agreement or the transactions contemplated hereby. The obligations of
Company under this Section 6 shall survive transfer by any holder of a Note of
any Note and payment of any Note.

SECTION 7. Governing Law. THIS LETTER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD
OTHERWISE CAUSE THIS AGREEMENT TO BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH,
OR THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OF ANY OTHER
JURISDICTION).

 

- 6 -



--------------------------------------------------------------------------------

SECTION 8. Reaffirmation. Each Guarantor hereby consents to the foregoing
amendments and limited waiver to the Note Agreement and hereby ratifies and
reaffirms all of their payment and performance obligations, contingent or
otherwise, under the Guaranty Agreement after giving effect to such amendments
and limited waiver. Each Guarantor hereby acknowledges that, notwithstanding the
foregoing amendments and limited waiver, that the Guaranty Agreement remains in
full force and effect and is hereby ratified and confirmed. Without limiting the
generality of the foregoing, each Guarantor agrees and confirms that the
Guaranty Agreement continues to guaranty the Guarantied Obligations (as defined
in the Guaranty Agreement) arising under or in connection with the Note
Agreement or any of the Shelf Notes, as the same are amended by this letter
agreement.

SECTION 9. Counterparts; Section Titles. This letter may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
letter by facsimile shall be effective as delivery of a manually executed
counterpart of this letter. The section titles contained in this letter are and
shall be without substance, meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.

[Signature Pages Follow]

 

- 7 -



--------------------------------------------------------------------------------

Very Truly Yours, PRUDENTIAL INVESTMENT MANAGEMENT, INC. By:  

/s/ David Quackenbush

  Vice President THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:  

/s/ David Quackenbush

  Vice President PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY By:  

Prudential Investment Management, Inc.,

as investment manager

By:  

/s/ David Quackenbush

  Vice President PRUCO LIFE INSURANCE COMPANY By:  

/s/ David Quackenbush

  Vice President

AMENDMENT NO. 8 AND LIMITED WAIVER TO AMENDED AND RESTATED PRIVATE SHELF
AGREEMENT



--------------------------------------------------------------------------------

Accepted and Agreed: COMPANY: ADVANCED DRAINAGE SYSTEMS, INC. By:  

/s/ Mark B. Sturgeon

Name:   Mark B. Sturgeon Title:   Secretary and Treasurer GUARANTORS: STORMTECH
LLC HANCOR HOLDING CORPORATION By:  

/s/ Mark B. Sturgeon

Name:   Mark B. Sturgeon Title:   Secretary and Treasurer

AMENDMENT NO. 8 AND LIMITED WAIVER TO AMENDED AND RESTATED PRIVATE SHELF
AGREEMENT